Title: To Thomas Jefferson from Michele Raggi, 6 October 1820
From: Raggi, Michele
To: Jefferson, Thomas


              Sigr Tomaso Jefferson Stimatissimo
              Washington  6. 8bre. 1820.
            Losingandomi da un giorno al Altro di avere un riscontro della mia scrita Io mi ritrovo tutor in questa Capitale ad atendere li  per i stessi mi Carateri, e nel tenpo istesso il mio pensiere mi . Se vorà consolarmi con rimetermi almeno li denari dovutimi giache non atendo altro, ⅌ poi subito rimetermi nella mia patria, e senza una di lei Assistenza non sò come potrò pagare il mio viaggio, avendo di già speso una buona porzione del denaro che avevo e secondo li miei calcoli non e possibile  suficienti li denari che mi restano ⅌ rinpatriarmi, al presente mi ritrovo in buona salute, ma mi è costato di medicine, e medici, la prego di oservare in qual Stato mi ritrovo, e qual ne è la caggione, non sò qual dimanda farci ⅌ rimediare a così gran male qualunque sia la somma, che lei mi rimeterà io ne sarò contento e gli farò una quietanza, purche basti da potermi rinpatriare, qualunque sarà la proposizione che lei mi farà io l’aceterò purche non resti in mezo di una strada; il mio Bracio e guarito ⅌fetamente dunque non manca che da lei se mi vuole assistere, potrebbe farmi finire il mio tenpo dl Contrato con lavorare qui in Washington in questo Canpidoglio al medesimo prezo che lei mi passara al suo Coleggio, e a seconda dl mio Contrato; la prego Sigr Jefferson di osservare in qual stagione mi conviene traversare l’Oceano, e in qual modo cioè a dire senza li mezi necessari se non è una di lei assistenza, e rifleti che fù il suo sol nome che mi fece venire in America mi racomando dunque a la di lei bontà e assistenza che gliene sarò grato fino al ultimo giorno di mia vita come pure la prego di un suo onorevole ed avantaggioso riscontro, che altro non atendo ⅌ determinarmi ad una pronta partenza a quanto lei mi ordinerà, essendo io qui senza inpu lavorare che non facio che spender denaro ed anoiarmi del ozio, mi racomando di nuovo che mi rispondi a posta corente che appena ricevutta la sua letera assieme a quel denaro che vora rimetermi io partirò subito ⅌ la Nuova Iorck ⅌ colà inbarcarmi ò⅌ Inghiltera o ⅌ Francia.  Resto dunque nella di lei bonta ansioso di un suo riscontro mi Confermo di leiSigria Illma Vostro. Obmo ServitoreMichele Raggi C. Editors’ Translation
              Dear Mr. Thomas Jefferson 
              Washington
                6 October 1820.
            Hoping from one day to the next to have an answer to my letter, I find myself still in this Capital awaiting the  for my Letters, and at the same time my thought  me. If you would like to console me by paying me at least the money owed to me  in as much as I do not expect anything else, to then immediately return to my country, and without some of your help I do not know how I will pay  for my trip, having already spent a good portion  of the money that I had and according to my calculations it is not possible  the money that remains to me is not enough to return to my country. At present I am in good health, but the medicine and physicians cost me . I beg you to see what state I am in and what is the cause. I do not know what questions to ask to remedy such a great harm whatever the amount that you would pay me I would be happy with it and I will give you a receipt, as long as it is enough to be able to return to my country, and whatever proposal you would make to me I will accept it as long as I am not left in the middle of the street. My Arm has healed perfectly, therefore all that is left if you want to help me, you might allow me to finish out my contract time by working here in Washington in this Capitol for the same price that you paid me at your College, and in accordance with my Contract. I beg you Mr. Jefferson to observe in what season I should cross the ocean, and how, that is to say without the necessary means unless I have your help, and reflect that it was only your name that made me come to America. Therefore I commend myself to your kindness and your help for which I would be grateful to you until the last day of my life, as I also beg you for a favorable and honorable reply, in that I expect nothing else to allow me to set up a prompt departure and whatever you may order me, because I am here without impu to work, so all I do is spend money and get bored. I commend myself again to you that you answer me by ordinary mail, so that as soon as I shall have received your letter together with that money that you would pay me, I will leave immediately for New York and there embark either for England or for France. Therefore I remain at your mercy, anxious for an answer and I confirm myself, dear Sir, YourObnt Servant Michele Raggi.